 In the Matter of HARVEST QUEEN MILL & ELEVATOR COMPANYand-AMERICAN FEDERATION OF LABORCase No. 16-C-1580SUPPLEMENTAL DECISIONANDRECOMMENDATIONJune 1 2,1950On September 28, 1948, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in the above-entitledproceeding,which was thereafter enforced by a consent decree enteredon October 12, 1948, by the United States Court of Appeals for theFifth Circuit.The decree provided,inter alia,that certain persons,herein called the claimants,who had been discriminatorily dischargedby the Respondent,were entitled to back pay to be paid by the Re-spondent for the period of the discrimination against them. In ac-cordance with a consent order entered by said Court on May 24, 1949, ahearing was held before Trial Examiner James A. Shaw,for the pur-pose of determining the amount of back pay due to each claimant.On December 5, 1949, the Trial Examiner issued his IntermediateReport, and subsequently on December 9, 1949, an erratum theretocopies of which are attached hereto, finding that 14 of the claimants areentitled to unspecified amounts of back pay, after having determinedthe earnings that they would have made but for Respondent's discrim-ination against them and the earnings that they made elsewhere duringthe period of such discrimination.Thereafter, the Respondent filed,exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief filedbythe Respondent, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial. Examiner with the following addi-tions and modifications.90 NLRB No. 32.320 HARVEST QUEEN MILL &; ELEVATOR COMPANY321In determining whether or not the claimants were entitled to hackpay, one of the factors considered by the Trial Examiner related tothe question of whether the claimants made reasonable efforts to obtaindesirable new employment.The Trial Examiner relied on theOhioPublic Servicecase 11 in permitting and considering evidence with re-spect to this matter.In that case, the Board stated that :In determining whether an employee discriminatorily dis-charged has wilfully incurred a loss of earnings subsequent to hisdischarge, for which he should not be reimbursed, we have hereto-fore generally followed a policy of restricting the scope of ourinquiry to the question of whether the dischargee has been guiltyof an "unjustifiable refusal to take," or has given up, desirable newemployment.In view of the exigencies of war, the current man-power shortage, and present employment opportunities, we shall,for the duration of this war,permit employers to adduce evidencenot only on whether a dischargee has unjustifiably refused toaccept, or has given up, desirable new employment, but also onwhether he has made a reasonable effort to obtain such employ-ment.In view of the availability of United States Employment Serv-ice offices as a medium for seeking and obtaining employment, weshall regard registration with such an office as conclusive evidencethat a reasonable search for employment has been made, and,where such registration is shown, the employer will then be re-stricted to proof that the dischargee, without goodcause,rejectedan offer of, or gave up, desirable new employment. If the em-ployer adduces evidence showing a failure to register with theUnited States Employment Service, he may then proceed to provethat no other reasonable effort to obtain desirable new employmenthas been made. In determining whether there has been such areasonable effort, we shall consider all the evidence, including cir-cumstances which would explain the failure to make such effort.[Emphasis supplied.]In view of the limited application of the doctrine enunciated in theabove case, we have reconsidered its import.We. are of the opinionthat the requirement set forth in theOhio Public Servicecase, thatclaimants make reasonable efforts to secure desirable new employment,is a sound rule, without regard to the special wartime conditions ofSeptember 1943, which were adverted to in the quoted portion of thedecision.So that an employer's back-pay obligation may be mitigated'Ohio Public Service Company,52 NLRB 725, 729, enforced 144 F. 2d 252 (C. A. 6),cert. denied 324 U.S. 857.903847-51-22 322DECISIONSOF NATIONALLABOR RELATIONS BOARDas much as possible, the requirement should be met by claimants undertoday's conditions as well.As facilities equivalent to the United States Employment Serviceare maintained by the various States as a medium for seeking employ-ment, we shall regard registration with such State offices or with theUnited States Employment Service as conclusive evidence that areasonable search for employment has been made.As we held in theOhio Public Servicecase, where such registration has been established,any party urging a diminution of a back-pay award will be restrictedto the introduction of evidence showing that the claimant, withoutgood cause, rejected an offer of, or gave up, desirable new employ-ment.If evidence showing a failure of registration is adduced, addi-tional evidence may then be presented to prove that no other reason-able effort to obtain desirable new employment has been made. Indetermining whether there has been such reasonable effort, we shallconsider all the evidence, including circumstances which explain thefailure to have done so.The pay that the claimants would have earned at the Respondent'splant, but for their discharge, will be referred to as gross back pay;and the period during which they were discriminated against willbe referred to as the back-pay period.2Their earnings made else-where during the back-pay period will be referred to as interimearnings.A. Gross back pay.The Trial Examiner found, and we agree,that the claimants would have been employed on a 52-week year basisbut for the Respondent's discrimination against them and that theiraverage weekly earnings would have been $59.21.The Respondentexcepted to this finding, contending that during the back-pay periodthe claimants would not have received more than 381/2 weeks of em-ployment.As pointed out by the Trial Examiner, the Respondent'sown payroll records, which are digested in Appendix A of the Inter-mediate Report, adequately refute this contention .32The back-pay period Is the Interval between August 7, 1947, when the claimantswere discharged, and August 17, 1948, when the Respondent agreed to reinstate themor place them on a preferential hiring list.With respectto one claimant,AlvinM.McGaugh, the back-pay period is from December 2, 1947, to August 17, 1948.Most of theclaimants,however, are not entitled to gross back pay for the entire back-pay period be-cause, as hereinafter appears,they were unavailable for employment during portions ofthat period.3 These records show that during the period from August 7, 1947,to August 17, 1948,the number of employees per week, in the same job classification as the claimants,rangedfrom a high of 43,for the week ending August 22, 1947, to a low of 15,for the week ofMarch 12, 1948.In view of the Respondent's failure to show which of the claimants wouldhave been laid off during the back-pay period and as there are only 14 claimants hereinentitled to back pay,the variation described above is not significant.N. L. R. B. v.Remington Rand, Inc.,94 F. 2d 862(C. A. 2), cert.denied 304 U. S. 576.Moreover, inarriving at the average weekly earnings,itwas not assumed that the employees whowere not laid off worked every day of the gross back-pay period.This average was de- HARVEST QUEEN MILL & ELEVATOR COMPANY323The Trial Examiner did not credit gross back pay to claimants who,during the back-pay period, were willfully idle, sick,4 or on vacation.These findings were based on the claimants' detailed testimony oftheir activities during the period in question.We find no merit inRespondent's contention that the testimony of James Freeman, aformer employee of the Texas Employment Commission, was disre-garded or should have been given more probative value than that ofthe claimants.5During the back-pay period, some of the claimants were self-em-ployed.The Trial Examiner considered self-employment as tanta-mount to unavailability for employment and consequently did notcredit gross back pay to such claimants.The Board has held, how-ever, that claimants who are self-employed during the back-pay periodare entitled to gross back pay less their net earnings during such'pe-riod sAccordingly, the appropriate corrections will be made in ourcomputations.B. Interim earnings.The Trial Examiner noted, in specificamounts, the total earnings of each claimant during the back-payperiod.In some instances, reasonable expenses which were incurredby claimants in seeking new employment were, in accord with estab-lished Board policy, deducted from their interim earnings.'Whilewe substantially agree with the figures set forth in the IntermediateReport, in view of the Trial Examiner's conclusions with respect toself-employment and certain clerical errors, we find it necessary torevise his computations.C.Net back pay.The net back pay to which each claimant is en-titled is set forth below.This amount represents the difference betweenthe gross back pay to which each claimant is entitled and his netinterim earnings.To explain the bases in arriving at the net backtermined by computing the average weekly earnings of the employees actually employedduring the gross back-pay period.It therefore reflects absences of various types includinglayoffs as well as slack periods when less than the normal hours per week were worked.SeeEmpire Worsted Mills,Inc.,53 NLRB683, 692.,As to one of the claimants,J.D. Dowdy, the Trial Examiner credited gross back payfor 2-weeks illness because the claimant was paid therefor.The record does not showthat the Respondent had a paid sick leave policy.It follows,therefore,that had theclaimant been sick while employed by the Respondent,he would not have received anyearnings.Accordingly,we find that the 2-week period should not be credited to theclaimant's gross back pay.'Freeman's employment did not cover the entire back-pay period,as he left the. Com-mission in February 1948.None of his testimony specifically referred to any of theclaimants and was contradictory in that he testified that work was always available,while admitting that there were occasions when the Commission was unable to placeapplicants for employment.ORathbun Molding Corporation,76 NT.RB 1019, 1035;Columbia Pictures Corporation,82 NLRB 568,584-5,which case the Trial Examiner did not properly interpret.° The Trial Examiner referred to such expenses as reimbursable.We wish to makeclear that the term reimbursable does not imply any separate payment by the Respondent.SeeCrosset Lumber Company,8 NLRB 440, 497. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay, we shall show below the actual dates, as corrected, for whicheach claimant is entitled to gross back pay, the amount of such grossback pay, and his net interim earnings, as corrected.1.Alvin M. McGaugh :Back-pay period-December 2, 1947, to August 17, 1948:Gross back pay------------------------------------$2,200.64Net interimearnings------------------------------1,770.72Net back pay------------------------------------429.922.John G. Reimann :Back-pay period-May 30, 1948, to June 6; 1948:Gross back pay--------------------------------------- $69.08Net interim earings-----------------------------------40.00Net back pay---------------------------------------29.08From August 7, 1947, to September 15, 1947, Reimann worked onhis father's farm without remuneration.The Trial Examiner re-garded such work as analagous to self-employment and therefore didnot credit Reimann with that portion of the back-pay period.Therecord indicates, however, that Reimann did riot perform any pro-ductive work while on the farm, but was biding his time until theschool term resumed.While we agree with the Trial Examiner'sconclusion that Reimann is not entitled to back pay for this period,our reason for such conclusion is based upon the finding that he wasvoluntarily unemployed.3.Bob Kay :Back-pay period-August 11, 1947, to August 16, 1947; May31 to August 17, 1948:Gross back pay-------------------------------------- $720.39Net interimearnings---------------------------------307.04Net back pay-------------------------------------- 413.39The Intermediate Report inadvertently states that Kay was em-ployed on a certain job from August 7, 1947, to August 16, 1947. Therecord shows, however, that he began such job on August 11, 1947,and that he was voluntarily idle from August 7, 1947, to August 10,1947.The record also shows that on another job (for a construc-tion company) Kay worked until August 17, 1948, rather than August7, 1948, as stated in the Report.4.J.B. Duncan :Back-pay period-September 20, 1947, to November 20,1947;April 1, 1948, to August 17, 1948:Gross back pay------------------------------------ $1,687.49Net interim earnings--------------------------------989. 7TNet back pay------------------------------------697.72: HARVEST QUEEN MILL & ELEVATOR COMPANY325The interim earnings are inadvertently listed as $96727 in theIntermediate Report.5.Barney J.De Busk :Back-pay period-August 7, 1947, to October 30, 1947; No-vember 15, 1947, to August 17, 1948:Gross back pay------------------------------------ $3,059.19Net interimearnings-------------------------------1,825.30Net back pay------------------------------------ 1,233.89In the Intermediate Report, the interim earnings for one job islisted as $1,425:De Busk worked on another job where he earnedan additional $400.30.6.J. C. Wilson:Back-pay period-August 22, 1947, to October 11, 1947;October 27, 1947, to August 10, 1948:Gross back pay ------------------------------------ $2,871.69Net interim earnings------------------------------- 2,219.42Net back pay ------------------------------------652.27The above dates are more accurate than the ones set forth in theIntermediate Report and account for a 1-week period of paid sickleave to which Wilson is not entitled as a credit towards his back-payperiod."The interim earnings have been adjusted accordingly.7.J.D. Dowdy :Back-pay period-August 7, 1947, to August 3, 1948:Gross back pay------------------------------------- $3,069.06Net interim earnings------------------------------- 1,872.00Net back pay ------------------------------------ 1,197.06The above dates and interim earnings reflect a 2-week period of paidsick leave.8.Aulton B. Dowdy :Back-pay period-August 7, 1947, to August 17, 1948:Gross back pay------------------------------------- $3,187.48Net interim earnings------------------------------- 1,520.62Net back pay ------------------------------------ 11066.S6The interim earnings exclude an expense item of $8, which was re-ferred to in the Intermediate Report, but was not deducted from suchearnings.9.M. M. Cook :Back-pay period-August 7, 1947, to August 10, 1948:Gross back pay------------------------------------ $3,128.27Net interim earnings------------------------------- 1,144.86Net back pay------------------------------------ 1,983.418Wilson received pay for sick leave while employed by a packing company from November24, 1947, to July 24, 1948, and not from August 11 to 17, 1948, as stated in the Report. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe above dates account for a 1-week period of sick leave; and thenet interim earnings reflect an expense item of $7.14 which was re-ferred to in the Intermediate Report, but was not deducted from thefigures used therein.10.Lloyd Voyles:Back-pay period-August 22, 1947, to August 10, 1948:Gross back pay----------------------------------- $2,999.98Net interim earnings------------------------------ 2,059.45Net back pay_________________________________ `940.53The above dates reflect a period of approximately 1 week ofabsenteeism.11.Buford Carlton :Back-pay period-August 23, 1947, to August 17, 1948:Gross back pay____________________________________ $3,049.32Net interim earnings------------------------------2,310. 78Net back pay-----------------------------------738.5412.Elmer Haralson :Back-pay period-August 24, 1947, to July 27, 1948:Gross back pay----------------------------------- $2,871.69Net interimearnings------------------------------1,848.24Net back pay----------------------------------- 1,023.45The above dates account for a period of 17 weeks while Haralsonwas self-employed and a period of 21/2 weeks (from August 7, 1947, toAugust 23, 1947) during which period the record shows that Haralsonwas voluntarily idle; and also a 3-week period of unpaid sick leave.The interim earnings reflect those earnings received by Haralsonwhile self-employed.13.O. V. gay :Back-pay period-August 24,1947, to August 17,1948:Gross back pay----------------------------------- $3,049.32Net interim earnings------------------------------1,561.35Net back pay----------------------------------- 1,487.97The above dates include a period of 20 days while Kay was self-employed.'The interim earnings reflect Kay's earnings during thatperiod.14.ErnestVoyles:Back-pay period-August 22,1947, to August 17,1948:Gross back pay----------------------------------- $3,059.19Net interimearnings______________________________1,658.29Net back pay-----------------------------------1,400.90 HARVEST QUEEN MILL & ELEVATOR COMPANY327The above dates include a period of self-employment and the interimearningshave been adjusted accordingly.Voyles was employed during November 13, 1947, and April 30, 1948,a period of about 51/2 months, and earned $895.67 (about $163 amonth).He quit this job to engage in a hay-stacking venture fromMay 1, 1948, to August 16, 1948, a period of about 31/2 months, andearned $387.81 (about $110 a month). Voyles testified that he expectedto make more money when he left the first job. In fact, he made about$50 a month less.The Respondent contended at the hearing thatVoyles incurred a wilful loss by leaving a higher paying job for alower one.We deem it reasonable to assume, absent any special cir-cumstances, that a person who leaves a job for self-employment expectsto improve his financial position.On the basis of the facts of this case,we find that Voyles did not incura will f ulloss.RECOMMENDATIONUpon the basis of this Supplemental Decision and the entire recordin the proceeding, the National Labor Relations Board hereby respect-fully recommends to the United States Court of Appeals for the FifthCircuit that its decree, entered on October 12, 1948, be amended toincorporate therein, the respective amounts of net back pay requiredto be paid by the Respondent to each of the claimants, as set forthin Appendix attached hereto.APPENDIXClaimantGross back payNet interimearningsNet back pay1.Alvin M.McGaugh_________________________________$2,200.64$1,770.72$429.922.John G.Reiman___________________________________69.0840.0029.083.Bob Kay____________________________________________720.39307.00413.394. J. B. Duncan____1,687.49989.77697.725.Barney J.De Busk3,059.191,825.301,233.896. J. C. wilson________________________________________2,871.692,219.42652.277. J. D. Dowdy________________________________________3,069.061,872.001,197.068.Aulton B.Dowdy___________________________________3,187.481,520.621,666.869.M. M. Cook________________________________________3,128.271,144.861,983.4110.Lloyd Voyles_______________________________________2,999.982,059.45940.5311.Buford Carlton_____________________________________3,049.322,310.78738.5412.Elmer Haralson____________________________________2,871.691,848.241,023.4513.0. V. Kay__________________________________________3,049.321,561.351,487.9714.ErnestVoyles______________________________________3,059.191,658.291,400.90Totals____________________________________________35,022.7921,127.8013,894.99ERRATUM TO INTERMEDIATE REPORTOn December 5, 1949, the undersigned issued an Intermediate Report in theabove case.By inadvertence the case number was erronously stated as 16-CA-1580. It is hereby corrected to read "Case Number 16-C-1580." 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy inadvertence also, the title of said document was erroneously given as aSupplemental Intermediate Report. It is hereby corrected to read as follows :"INTERMEDIATE REPORT ONREMANDEDPROCEEDING ON ISSUESOF BACK PAY."Dated,Washington,D. C., this9th day ofDecember 1949.SUPPLEMENTAL INTERMEDIATE REPORT ON REMANDED PROCEEDINGTO REGIONAL DIRECTOROn June 2, 1949, the Board issued the following "Order Reopening and Remand-ing proceeding to Regional Director for further hearing" to the SixteenthRegion, Fort Worth, Texas.ORDER REOPENING RECORD AND REMANDING PROCEEDING TO REGIONAL DIRECTOR FORFURTHER HEARINGThe Board having on September 28, 1948, issued a Decision and Order inthe above-entitled proceeding, which Order was thereafter enforced, uponconsent of the parties, in a decree entered on October 12, 1948, by the UnitedStates Court of Appeals for the Fifth Circuit, and the said Court havingon May 24, 1949 entered a consent order remanding the cause to the Boardfor the purpose of holding a hearing and determining the amount of backpay due to be paid by the Harvest Queen :Mill Elevator Company, respondentherein, to Buford Carlton, Aulton B. Dowdy, Elmer Haralson, O. V. Kay,Loyd Voyles, M. Al. Cook, J. D. Dowdy, Wyndel Johnson, Ernest Voyles,J.C.Wilson, Barney J. DeBusk, J. B. Duncan, J. D. Dunlap, Bobby Kay,John G. Riemann and A. M. McGaugh in accordance with the provisions ofSections 2 (c) and 2 (e) of the said decree;IT IS HEREBY ORDERED that the record in the above-entitled proceeding bereopened for the purpose of taking additional evidence respecting the spe-cific amounts of back pay clue to the above-listed employees, as provided inSections 2 (c) and 2 (e) of the decree, and that a further hearing be held;andIT IS FURTHER ORDERED that this proceeding be remanded to the RegionalDirector for the Sixteenth Region for the purpose of conducting the furtherhearing, and that the said Regional Director be, and he hereby is,- authorizedto issue notice thereof.Dated, Washington, D. C., June 2, 1949.By direction of the Board:FRANK M. KLEILER,Executive Secretary.Thereafter the Regional Director issued his notice of further hearing in thismatter.Copies of the Board's order, and notice of hearing were served uponthe parties.Pursuantto notice a hearing in accordance with the Board's order as set forthabove was held on June 23, 24, and August 16, 1949, in Plainview, Texas, beforethe undersignedTrial Examiner duly designated by the Chief Trial Examiner.The General Counsel and the Respondent were represented by counsel at thehearing and participated therein.Full opportunity to be heard,to examineand cross-examine witnesses, and to introduce evidence was afforded all parties.At the close of the hearing all parties were given an opportunity to argue orallybefore theundersignedbut did not avail themselves of this opportunity.All HARVEST QUEEN MILL & ELEVATOR COMPANY329parties were also given an opportunity to file briefs.Briefs were received fromthe parties on September 8, 1949, and have been duly considered by the under-signed.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following:FINDINGS OT FACTA. The issuesAs indicated above in the Board's order the main issue involved herein iswhether or not any of the dischargees named in said order are entitled to backpay for the period from August 7, 1947, to August 17, 1948. The determinationof this issue necessitates the resolving of other issues.They are as follows :(1)Did any of the named discharges willfully refuse substantially equivalentemployment ; (2) did any of them give up desirable new employment ; (3) didthey make a reasonable effort to secure substantially equivalent employment;and (4) were their earnings, if any, during the period involved in excess of orless than they would have earned but for their discriminatory discharges?Another issue and a difficult one is the determination of what the dischargeeswould have earned at their regular jobs with the Respondent but for their dis-charges.Testimony in this regard was taken at the hearing herein. In addi-tion voluminous exhibits consisting of the payroll records of the Respondent'semployees for the period involved herein were offered and received in evidence.The undersigned has considered the record in this regard and the contentionof the Respondent in its brief that the correct formula to be used in determiningthe wages that each dischargee would have earned had he remained in theemployment of Respondent during the period August 7, 1947, and August 17,1948, should be 61 hours per week for 381/2 weeks. The Respondent bases itscontention on the theory that their business is seasonal, in that its peak isreached during the harvest season and then slackens off thereafter and is thendependent on the number of orders it receives for its products.The undersigned has carefully considered the Respondent's contention in thisregard and rejects it as being without merit, for the following reasons.A thor-ough examination of the Respondents' payroll records for the period involvedherein reveals that there is little variation between the hours worked per weekduring the entire period.Moreover the payrolls show that there was littlevariation in the number of employees working each week during this period.The number of employees per week ranges from a high of 43, for the week endingAugust 22, 1947, to a low of 15 for the week of March 12, 1948. The under-signed has had a chart prepared which is, based on the Respondent's payrollrecords which in his considered opinion clearly sets forth the entire employmenthistory of the Respondent for the period from August 7,1947, to August 17, 1948.It is attached hereto and marked Appendix A. From the data set forth inAppendix A, ' the undersigned is convinced and finds that the wages of the dis-chargees should be computed on a 52-week year, and that their average weeklywage was $59.21.The record is clear that the Respondent's employees namedon the payrolls, from which Appendix A was drafted all do the same type ofwork and earn the same average weekly wage. All are classed as laborers.Their duties for the most part consist of wheeling and stacking bags of flour,grain, and feed.The record is also clear that the dischargees while in theemploy of the Respondent were similarly employed. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe leading case touching upon the issues involved herein is theOhioPublicService Company,52 NLRB 725, wherein the Board said at page 729:In determining whether an employee discriminatorily discharged haswilfully incurred a loss of earnings subsequent to his discharge, for whichhe should not be reimbursed, we have heretofore generally followed a policyof restricting the scope of our inquiry to the question of whether the dis-chargee has been guilty of an "unjustifiable refusal to take," or has givenup, desirable new employment. In view of the exigencies of war, the cur-rent manpower shortage, and present employment opportunities, we shall,for the duration of this war, permit employers to adduce evidence not onlyon whether a dischargee has unjustifiably refused to accept, or has givenup, desirable new employment, but also on whether be has made a rea-sonable effort to obtain such employment. In view of the availability ofUnited States Employment Service offices as a medium for seeking andobtaining employment, we shall regard registration with such an office asconclusive evidence that a reasonable search for employment has been made,and, where such registration is shown, the employer will then be restrictedto proof that the dischargee, without good cause, rejected an offer of, orgave up, desirable new employment. If the employer adduces evidenceshowing a failure to register with the United States Employment Service,he may then proceed to prove that no other reasonable effort to obtaindesirable new employment has been made. In determining whether therehas been such a reasonable effort, we shall consider all the evidence, includ-ing circumstances which would explain the failure to make such effort.In a later caseLaister-Kaufman Aircraft Corporation,63 NLRB 1367, theBoard held that a dischargee is not required to accept or seek employment thatis not substantially equivalent to his former position.Nor is an employee re-quired to accept employment which necessitates his moving from "familiarsurroundings and burdensome commutation to work."' Such a requirementcannot be termed "substantially equivalent" employment.In the considered opinion of the undersigned the above-cited cases clearlyset forth the law applicable to the issues herein.B. Determination of back pay due the individual dischargeesForewordThe employees involved herein at the time the events herein occurred lived inand around Plainview, Texas. Plainview, the county seat of Hale County,Texas, lies in the heart of a great agricultural region.The principal cropsgrown are wheat, cotton, alfalfa, and maize.As a result of its geographicalposition the principal business carried on in Plainview is the processing ofagricultural products.There are very few, if any, manufacturing plants.How-ever, there are several pump companies who sell and service pumps for irriga-tion purposes. In addition there are a few machine shops. In view of thissituation the dischargees herein were limited in their search for reemployment.As the undersigned interprets the Remand and the Board's Order based there-on he is only required to find: (1) Whether or not any of the dischargees will-fully refused substantially equivalent employment; (2) or has given up desir-able new employment; (3) whether or not the dischargees have made a rea-sonable effort to secure reemployment; and (4) to determine theirnet earnings1BossManufacturing Company,11 NLRB 432. HARVEST QUEEN MILL & ELEVATOR COMPANY331during the period from August 7, 1947, to August 17, 1948. Again the under-signed is convinced that it is not incumbent upon him to determine mathe-matically the specific amount due each dischargee. In his considered opinionthis is a matter for the Board to determine by referring the actual computationof the specific amounts of back pay due to dischargees to accountants or resortto facilities available to it.2As a matter of convenience each dischargee will be disposed of herein in-dividually.1.Alvin M. McGaughMcGaugh was discriminatorily discharged by the Respondent on 'December2, 1947.On the same date he secured employment elsewhere, and worked forvarious employers thereafter up to August 17, 1948.The record shows and theparties stipulated that McGaugh during the period from December 2, 1947, toAugust 17, 1948, worked for six different employers and earned $1,782.72. Inaddition to his own self-help in securing employment, he registered with theU. S. E. S., to protect himself.The record shows that McGaugh in his effortsto secure employment during the period involved herein made trips to Amarilloand Lubbock, Texas.The parties stipulated that McGaugh was entitled to $12expense money to cover the cost of the trips.The record also shows thatexcept for a few days in between jobs and a week for Christmas 1947, McGaughworked steadily during the period December 7, 1947, and August 17, 1948.Mc-Gaugh testified without contradiction that it was difficult to secure work at thatparticular time.Conclusion as to Alvin M. McGaughIn view of the above findings the undersigned is convinced and finds thatAlvin M. McGaugh is entitled to back pay for the entire period from December2, 1947, to August 17, 1948, less his net earnings of $1,782.72. In addition he isentitled to $12 expense money to reimburse him for his trips to Amarillo andLubbock, Texas.2.John G. Reimann,John G. Reimann was discriminatorily discharged on August 7, 1947. Fromthe latter date to September 15, 1947, he worked on his father's farm withoutremuneration and made no effort to secure employment elsewhere.He reenteredschool on September 15, and returned home on May 29, 1948. From May 30,to June 6, 1948, he worked in a grocery store and earned $40. On June 6, hereturned to school and was so occupied on August 17, 1948.Reimann did notregister with U. S. E. S.Conclusion as to ReimannIn view of the foregoing the undersigned is convinced and finds that underthe circumstances described above Reimann is entitled to back pay for the weekof May 30 to June 6, 1948, less his net earnings of $40. In the considered opinionof the undersigned Reimann is not entitled to back pay for the period fromAugust 7 to September 15, 1947.He made no attempt to secure employmentelsewhere, and had no intention of. doing so.He was at his home and hiswork was a contribution to his family who were in need of help at the time.2Atlas Imperial Diesel Engine Company,64 NLRB 994,and Intermediate Report onRemand from the C. A. 7 to determine back pay and expenses incurred. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the considered opinion of the undersigned Reimann's situation in this regardis analogous to a dischargee who engages in self-employment during the periodafter his discriminatory discharge.Under such circumstances he is not entitledto back pay.'3.Bob KayBob Kay was discriminatorilydischarged on August7, 1947.He was employedfrom the latterdate until August 11 when he got a job driving a tractor andworked at this until August 16.He earned$42 on this job.He made no attemptto secure work thereafter nor did he register with the U.S. E. S. On September8, 1947, he returned to school and returned home onMay 28,1948.From May 31to June 10 he hauled hay for his brother and earned$81.He was unemployedfrom the latter date untilJuly 5, 1948.In the interim he applied for work atthree places in and around Plainview but wasunable to secure employment.On July 5 the went to Oklahoma City and secured employment with a con-struction company for whom he worked until August 7, 1948.He earned $240while on this job.While working for the construction company he stayedwith a sister and paid her$8 a week for room and board.He was there 7weeks and thuspaidout the sum of $56 for living expenses.Conclusion as to Bob KayIn view of the foregoing and upon the record as a whole the undersigned isconvinced and finds that Bob Kay is entitled to back pay for the period fromAugust 7, to August 16, 1947, May 29, to August 17, 1948, less his net earningsof $363, plus the sum of $56 paid out for living expenses while working inOklahoma. City.True Kay did not register with the U. S. E. S., but this is notthe sole criterion in determining willfully incurred losses.Under the doctrineof theOhio Public Servicecase,supra,a dischargee if under such circumstancesmakes a reasonable and diligent effort to secure employment such action onhis part is sufficient evidence to entitle him to back pay.The record is clearthat Kay made such an effort during the periods set forth above that he wasavailable for employment. It is also well settled that a discriminatorily dis-charged employee is entitled to reimbursement for expenses incurred in seekingemployment elsewhere.Hence, Kay is entitled to be reimbursed the sum of$56 he spent for living expenses while in Oklahoma City.4.J.B. DuncanJ.B. Duncan was discharged by the Respondent on August 7, 1947. Fromthat date to September 20, 1947, he was unemployed.At no time during thisperiod did he register with the U. S. E. S., nor did he make any serious effortto secure employment in and around Plainview. The only effort Duncan madeto secure employment during the above period was in Amarillo, Texas.He droveup there and applied for a job on the fire department and was offered one at$140 per month.He refused to take it because he would of necessity have tomove to Amarillo, and for the further reason he considered the pay inadequateregardless of the fact that the policy of that city was to grant progressive raisesof $10 per month at stated intervals.He made no effort to secure employmentelsewhere in Amarillo regardless of the fact that at this time the grain elevatorsand milling companies were running at capacity. Shortly after Duncan's trip2Columbia PicturesCorp.,82 NLRB 568. HARVEST QUEEN MILL & ELEVATOR COMPANY333to Amarillo he went to Fort Worth, Texas, and unsuccessfully applied for ajob at the Burrus Mill and Elevator Company.He made no effort to securework elsewhere in Fort Worth, regardless of the fact that he once lived thereand had several acquaintances.On or about September 20, 1947, Duncan went to work for H. C. Smithee, awindmill contractor and serviceman. ,His..work with Smithee wasospasmodicdue to conditions beyond his control such as inclement weather and the nature ofthe work. As a matter of fact there were many days that Smithee did not havework of any kind.He left Smithee's service on or about April 1, 1948.Whilein Smithee's employee Duncan earned $300.After leaving Smithee, Duncanwent to work for Tom McAlister as a tractor operator on large-scale plowingoperationg, on or about April 3, 1945, and worked for him as such until July 17,1948.This work was likewise spasmodic. and dependent upon the weather andpresumably upon McAlister's ability to secure contracts from the farmers.Theundersigned's presumption in this regard is based upon the fact that Duncan'searnings while working for McAlister were only $255.On July 17, 1948, Duncan secured employment with the South Plains Pumpand Equipment Company. From July 17 to August 17, 1948, he earned $277.27.On cross-examination Duncan testified that the reason he went to Fort Worthto secure employment with a mill and elevator company there was because heliked this kind of work.He admitted however that when he was offered hisold job back by the Respondent on August 17, 1948, he refused to accept it.Concluding findings as to J. B. DuncanIn view of the foregoing and upon the record as a whole, the undersigned isconvinced that Duncan at no time between August 7, 1947, and July 17, 1948,made any serious attempt to secure remunerative employment, substantial orotherwise.The undersigned is also convinced and finds that his trip to Fort.Worth to secure employment similar to that which he had with the Respondentat the time he was discharged was a mere junket, and that he is not entitledto reimbursement for expenses incurred on the trip from the Respondent.Theundersigned is also convinced and he so finds that his trip to Amarillo was like-wise a junket, and that lie is not entitled to reimbursement for expenses incurredon that trip for the reason that there were several mills in and around Plainviewthat were hiring men at the time he made the trip, particularly the Wes-Tex,Plainview Wheat Growers, and an alfalfa mill.Duncan at no time betweenAugust 7, 1947, and August 17, 1948, requested employment from any of theabove mills.Moreover, several of the employees who were discharged at thesame time as Duncan secured employment at one or the other of the above mills.As regards Duncan's work for Smithee for whom he worked from September 20,1947, to April 1, 1948, the undersigned is convinced that he could have securedemployment elsewhere during the times he obviously was idle since he onlyearned $300 during this period, or approximately $54.50 a month.Moreover,the record shows that during this period there was a demand in and around Plain-view for labor, either farm laborers or construction workers. It is inconceivablethat a robust young man like Duncan could not have secured a more remunera-tive, job.In such a state of the record the undersigned is convinced and findsthat Duncan is entitled to 2 months' back pay for this period. As to-the remainderof the period from December 20, 1947, to April 1, 1948, the undersigned is con-vinced and finds that he is not entitled to back pay and that any loss of earningshe may have suffered during this time were willfully incurred or due to illness.0 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDEven though Duncan's work for McAlister was seasonal, the undersigned is.convinced and finds that he incurred no loss in earnings during this period dueto willfullness. In addition to the $255 he earned from April 3 to July 17, 1948,he received his board which the undersigned estimates to be the equivalent of$1.50 per day, since the employees cooked their own meals.The undersigned.has basedohis estimate of a $1.50 per day on the theory that even though thecrew_may have been idle at times during this period due to inclement weatherthey still had to be fed by McAlister.Hence the undersigned is convinced andfinds that the sum of $157.50 should be added to Duncan's earnings, making histotal earnings for the period $412.50.In summation the undersigned is convinced and finds that Duncan is notentitled to back pay from August 7 to September 20, 1947, and from November20, 1947, to April 1, 1948, for the reason that any loss in earnings he may havesuffered during these periods was willfully incurred and hence he is not entitledto be remunerated for said losses by the Respondent. The periods for whichDuncan is entitled to back pay are as follows : from September 20 to November20, 1947 ; from April 1 to August 17, 1948, less his net earnings which were duringthese periods $967.27.5.Barney J. De BuskDe Busk was discriminatorily discharged by the Respondent on August 7, 1947..Following his discharge he secured employment at a service station and workedthere until October 30, 1947, at which time he quit to accept other employment.His earnings during this period were $400.30. De Busk worked for a nurserycompany in Plainview from November 15, 1947, to August 17, 1948, and earned$1,425.From October 30 to November 15, 1947, he took a vacation, and ofcourse is not entitled to back pay for this period.There is no evidence in the record that De Busk willfully incurred any loss-of earnings during the period from August 7, 1947, to August 17, 1948.Conclusion as to Barney J. De BuskIn view of the foregoing and upon the record as a whole the undersigned isconvinced and finds that Barney J. De Busk is entitled to back pay from August 7to October 30, 1947, and from November 15, 1947, to August 17, 1948, less hisnet earnings of $1,425.6.J.C.WilsonJ.C.Wilson was discharged by the Respondent on August 7, 1947. Followinghis discharge he did not attempt to secure employment until August 27. On thelatter date he secured employment at the Plainview Wheat Growers and workedthere until September 18, 1947, and earned $165.75. From September 19toOctober 11, 1947, he worked for a construction company and earned$158.From October 27 to November 22, 1947, he worked for a seed company andearned $191.67.From November 24, 1947,. to July 24, 1948, Wilson was em-ployed by a packing company and earned $1,553.91.He was next employed fromJuly 29 to August 3, 1945, by the Tulia Public School.He also incurred expensesof $3 for transportation while on this job, and earned $195.His net earningsduring the period from August 7, 1947, to August 17, 1948, were $2,264.33. FromOctober 12 to'October 27, 1947, he took a vacation, and of course is not entitledto back pay for this period.From August 11 to August 17, 1948, he was ill and unable to work, however hisemployer paid him for the time he was absent. Under such circumstances, the0 HARVEST QUEEN MILL c ELEVATOR COMPANY335undersigned is of the opinion that he still was in "the labor market" and there-fore entitled to back pay for this period of his illness.Wilson at no time from August 7, 1947, to August 17, 1948, registered with theU. S. E. S.There is no evidence in the record that Wilson willfully incurred any loss ofearnings from August 7, 1947, to August 17, 1948.Concluding findings as to J. C. WilsonIn view of the foregoing and upon the record as a whole the undersigned findsthat J. C. Wilson is entitled to back pay from August 27 to October 11, 1947, andfrom October 22, 1947, to October 3, 1948, less his net earnings of $2,264.33.Healso isentitled to be reimbursed $3 for transportation to Tulia, Texas, while hewas working there.7.J.D. DowdyJ.D. Dowdy was discharged on August 7, 1947. Shortly thereafter he regis-tered with the U. S. E. S., and on August 11, was sent by that agency to a jobwith a construction company. This job only lasted a few hours and his earningswere around $2.50.Dowdy contacted the U. S. E. S. a few days later and wasoffered a job with an oil company at Dumas or Delta, Texas, but he was unableto take it because he was short of funds and could not pay the transportationto the job.After that he made several efforts to secure work from various en1-ployers around Plainview, but was unable to do so. Around September 1, 1947,Dowdy ran out of funds and was forced to return to his home in Bonham, Texas.In fact he was so broke at this time that he was forced to unload a truck to earnhis transportation to Bonham.Upon his arrival home he agreed to work forhis father on the farm for $15 cash per week, plus room and board, gasoline forhis car, and an allowance for cigarettes each week. On or about November 14,1947, his father sold his farm, and moved to Petersburg, Texas, where he openedup a blacksmith shop.Dowdy continued to work for his father as a welder inthe shop for the same wages he received while on the farm. Dowdy testifiedat the hearing herein without contradiction that be considered his actual earn-ings while working for his father to be the equivalent of $39 per week.Heworked for his father continuously from September 1, 1947, to August 17, 1948.During this period of time he was sick for approximately 2 weeks. The recordis silent as to whether or not he was paid by his father during this period, butsince he was receiving a flat salary of $15 plus other considerations, the under-signed is convinced and so finds that he was paid during this period.Hepredicates his findings in this regard on the theory that it is universally custom-ary to pay salaried employees for time lost due to illness.The Respondent at the hearing herein in effect contended that Dowdy shouldhave secured work on a farm during the busy seasons, and thus have increasedhis earning power.The undersigned regards this contention as being withoutmerit.In the first place, a discriminatorily discharged employee is not re-quired to accept employment that is not substantially equivalent to his formerposition.Nor is he required to accept employment that requires him to leave hisplace of abode and inc it expenses to take such employment.4There is no substantial evidence in the record that any of Dowdy's loss ofearnings were willfully incurred.'OhioPublic Service Company,supra;andAtlas Imperial Diesel Engine Company,supra. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDConcluding findings as to J. D. DowdyIn view of the foregoing and upon the record as a whole the undersigned isconvinced and finds that J. D. Dowdy is entitled to receive back pay fromAugust 7, 1947, to August 17, 1948, less his net earnings of $1,950.8.Aulton B. DowdyAulton B. Dowdy was discharged by the Respondent August 7, 1947. On thesame date he registered with U. S. E. S., and was assigned to a construction jobwhere he worked for 2 hours, and earned $2. He was unemployed from August 8to August 21, 1947. From August 21 to September 11, 1947, Dowdy was employedby the Plainview Wheat Growers and earned $70.88.He was employed as aconstruction worker on this job and was laid off when the job was completed.From September 11 to September 22, Dowdy was unemployed. The record showsthat during this period he contacted numerous employers for work but wasunable to secure employment.He next worked for the Hufford ConstructionCompany from September 22 to 27, and earned $31. Dowdy was unemployedfrom September 27 to October 6. From the latter date to October 18, he, workedon a farm and earned $75. He was unemployed from October 18 to November 1,1947.On the latter date he secured employment with the Wes-Tex Grain andMilling Company and worked for them until February 1, 1948, and earned $451.70.He was unemployed from February 1 to 27, 1948. On the latter date he securedemployment with a local company and earned $718.04.His next employmentwas with a farmer for whom he worked from June 26 to August 17, 1948, andearned $180.Dowdy's total earnings from August 7, 1947, to August 17, 1948, were$1,528.62.According to Dowdy's uncontradicted and credible testimr,ny he went to theU. S. E. S. three times during the period involved herein mid was offered a jobon two occasions.The first job he secured through the U. S. E. S. was on thedate of his discharge, at which time the agency sent him to Wayland Collegewhere he worked for only 2 hours. On the other occasion -he was offered em-ployment by the U. S. E. S. but was unable to accept because he did not havethe transportation to go to and from the job.Unable to secure substantiallyequivalent employment in Plainview. and vicinity, he went to Oklahoma City, inFebruary 1948, in an attempt to do so. He stayed in Oklahoma City for 2 weeks.During his stay there he tried, unsuccessfully, to secure employment with thefollowing employers : General Mills, Acme Mills, Dobie Mills, and Armour Pack-ing Company.While in Oklahoma City he stayed with relatives and thus theonly expense incurred by him in this effort to secure employment was his busfare of $8.The record is also clear that throughout the period involved herein that Dowdymade a diligent effort to secure employment in and around Plainview. Thenumber of employers for whom he worked during the period from August 7,1947, to August 17, 1948, bears witness to this.There is no substantial evidence in the record that Dowdy's loss of earnings.during the period involved were willfully incurred or due to his leaving desirablenew employment.Conclusion as to Aulton B. DowdyIn view of the foregoing and upon the record as a whole the undersigned isconvinced and finds that Aulton B. Dowdy is entitled to full back pay fromAugust 7, 1947, to August 17, 1948, less his net earnings of $1,528.62. HARVEST QUEEN MILL & ELEVATOR COMPANY337At the hearing herein Dowdy was queried extensively by counsel for theRespondent as to why he did not secure farm work such as chopping and pickingcotton.Dowdy's answer to this was that he did accept such employment onoccasion, but turned it down on others because of transportation difficulties.In any event he was not required to accept such employment if it required himto leave his place of -abode or necessitated the expense of transportation to andfrom his place of employment.All that a discriminatorily discharged employeeis required to do is to diligently attempt to secure substantially equivalent em-ployment to satisfy the requirements of the Act as interpreted by the Board andthe courts.9.M. Ni. CookM. M. Cook was discriminatorily discharged by the Respondent on August 7,1947.At the time of his discharge he had worked for the Respondent for about2 weeks.About a week after Cook was discharged he registered with theU. S. E. S.He was employed by the Plainview Wheat Growers from August 21to August 28, 1947.. He quit his job with that company on the latter date becausethe work was physically hard for him to perform.While on this job he earned$28.51.Cook was unemployed from August 29 to September 19, 1947. In theinterim, however, he called regularly at the U. S. E. S. but was unable to secureemployment.While it is true he was offered on a few occasions a job as a farmlaborer he refused such employment because it would have necessitated movinghis family out of Plainview.Moreover, he was not familiar with farm work,and had never engaged in such tasks as cotton chopping and picking. Cookalso called on several business firms in Plainview during this period, but wasunable to find employment.On October 4, he secured employment with theWes-Tex Grain and Milling Company, through the U. S. E. S.He worked forthem until October 11.He quit this job because the hourly wage of 60 centswas not sufficient for him and his family to live on.Cook was unemployed fromOctober 11 to 15.On the latter date he secured employment with the ShuttsConstruction Company, as.a laborer at $1 per hour.He worked for this companyuntil October 15, when he quite because he couldn't get along with the "Boss"carpenter and other employees.His earnings while with Shutts were $19.From October 15, 1947, to January 29, 1948, he was unemployed.During thisperiod he reported regularly at the U. S. E. S. but was unable to secure employ-ment.He also endeavored ,to secure employment elsewhere in and aroundPlainview.From January 29 to April 8, 1948, he was employed by the W. G.Goyne Drilling Company and earned $499. According to Cook he quit this jobalso because he couldn't get along with his supervisor.Cook was unemployedfrom April 8 to 12. On the latter date he was employed by one Fred Scogginsfor whom he worked until April 17, 1948.He was discharged from this jobbecause he refused to work on Sunday.His earnings while working for Scogginswere $60.52.From April 17 to May 9, he was unemployed. On May 9, he went towork for the Alfalfa Milling Company, and worked for them until May 20, 1948,when he quit to take abetter job.His earnings while with the Alfalfa MillingCompany were $74.20.He was unemployed from May 20 to 22. On the latterdate he secured employment with the Carter Thompson Pump Setting Company,and worked for them until July 9, when he was laid off due to causes beyond hiscontrol.His earnings while with the pump setting company were $232.50. FromJuly 9 to 14, he was unemployed.He was employed by an ice company from903847-51-230 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 14 to 24, when his job was abolished.He earned $82.60 while working forthe ice company.From July 24 to 28, lie was unemployed. Cook was employedfrom July 28 to August 15, 1948, by the Southern Gas Company, Big Springs,Texas, and earned $96.15.Cook incurred expenses of $7.14 in moving his familyto Big Springs.He was unemployed on August 16, 1948.Conclusion as to Al. Al. CookIn view of the foregoing and the record as a whole, the undersigned is con-vinced andfindsthat M. M. Cook is entitled to back pay from August 7, 1.947, toAugust 17, 1948,plusany necessary expenses incurred in securing substantiallyequivalentemployment, less his net earnings of $1,152 plusnecessary expenses of$7.14, incurred in seeking employment elsewhere,less1 week lost due to illness.The record shows that Cookon atleast one occasion quit a job that paid himan hourlyrate inexcess of that which lie earned while in the employ of theRespondent.His reasonsfor quitting this job were that he couldn't get alongwith other employees. In the considered opinion of the undersigned, it cannotbe said that Cook, by quitting this job willfullyincurred a loss in earnings for theperiod of unemployment that followed his actionin thisregard.In this particu-lar instance from October 15, 1947, to January 29, 1948, it must beremembered thatCook immediately after quitting his job reregistered with the U. S. E. S., and inaddition endeavored to secure employment from numerous employers in Plain-view.There is nothing in the Act and its interpretation thereof by the Board andcourts thatrequiresa discriminatory dischargee to work under conditions that areunbearableor disagreeable to him personally.All that the Act requiresis that adischargee make a reasonable effort to secure reemployment. The Board's policyin this regard has been well stated in the OhioPublic Servicecase,swpra.As theundersigned interprets the rule laid down -in that case it was to the effect that adischargee cannot willfully withdraw himself from the labor market, and sit icilyback in anticipation of accumulated back pay and reinstatement to his formerjob.This is the sort of situation the Boardhad in mindin that case.Such isnot the situation herein.Here, Cook repeatedly went to U. S. E. S., and in addi-tion resorted to self-help in his efforts to secure substantially equivalent employ-ment.Under such circumstances the undersigned is convinced and finds thatCook did not willfully incur any loss of earnings during the period from August7, 1947, to August 17, 1948.It will be noted that the undersigned has recommended that Cook be reimbursedfor his loss in earnings from August 7,1947, and not from on or about August 12,1947, the date he first registered with U. S. E. S. In the considered opinion ofthe undersigned, a lapse of a week before registering with the U. S. E. S. isreasonable and a discriminatorily discharged employee should not be penalizedfor it.In fact, the Board has so held on numerous occasions.'10. Lloyd VoylesLloyd Voyles was discharged by the Respondent on August 7, 1947.Accord-ing to Voyles he made no effort to secure employment following his dischargeuntil August 22, and testified on cross-examination that he was taking a vaca-tion during this period.From August 22, 1947, to August 17, 1948, Voyles worked for various employ-ers in and around Plainview, and earned $2,059.45.While working for the5The Laredo Daily Times,58 NLRB 458; andHoward Foundry Company,53 NLRB 65. HARVEST QUEEN MILL & ELEVATOR COMPANY339National Alfalfa Milling Company he lost a total of 51 hours work for personalreasons.There is no substantial evidence in the record that during the periodfrom August 7, 1947, to August 17, 1948, that Voyles willfully incurred anyloss in his earnings.Conclusion as to Lloyd VoylesIn view of the foregoing and the record as a whole, the undersigned is con-vinced and finds that Lloyd Voyles is entitled to back pay from August 7, 1947,toAugust 17, 1948, less his net earnings of $2,059.45, less the period fromAugust 7 to 22, 1947, less 51 hours he absented himself from work for personal,reasons while in the employ of the National Alfalfa Milling Company.11. Buford CarltonBuford Carlton was discharged on August 7; 1947. According to Carlton,he made no effort to secure employment elsewhere from the date of his dis-charge until August 23, and that he was on vacation during this period. Fromthe latter date to August 17, 1948, lie worked for various employers in Plain-view, and earned $2,310.78.There is no substantial evidence in the record that Carlton willfully incurredany loss of earnings during the period from August 7, 1947, to August 17, 1948.Conclusion as to Buford CarltonIn view of the foregoing and upon the record as a whole, the undersignedis convinced and finds that Buford Carlton is entitled to back pay from August 7,1947, to August 17, 1948, less his net earnings of $2,310.78, and for the periodhe was on vacation from August 7 to August 22,1947.12. Elmer HaralsonElmer Haralson was discharged August 7, 1947. From August 7 to 24, 1947,he was self-employed on his farm.Between August 24 and September 17, 1947,he worked for various individuals in and around Plainview, and earned $41.From September 17, 1947, to January 3, 1945, he worked for the Western CottonOil Company, and earned $830.51.On January 4, he went to work for theFarmers' Nursery, and worked for them until March 15, 1948, and earned $300.23.From March 1.6 to July 31, 1.948, Haralson worked on his farm and in additionplowed land and did other work for neighboring farmers. The record is notclear as to the total time he worked for others.However, lie earned $159 duringthis period.He owned a tractor and the undersigned estimates that he spent2 weeks at this work. The undersigned predicates his estimate on the theorythat Haralson earned at least $14 per day when the fact that he furnished hisown tractor to do the plowing is taken into consideration.True, this is merespeculation, but since no evidence was adduced at the hearing in this regard,the undersigned has no alternative but to indulge in such under the circum-stances.The period from March 1.5 to July 31, 1948, consists of 19 weeks.Therecord is clear that Haralson farmed his own land during this period, and wasso occupied exclusively except for the 2 weeks he worked for others.Hence,liewas self-employed for 17 weeks.From August 1 to 17, 1948, he worked but3 clays and earned $17.50 hoeing cotton.There is no substantial evidence in the record that Haralson willfully incurredany loss in earnings from August 7, 1947, to August 17, 1948. In fact the evi-dence is to the contrary.True, the record indicates that he did not register 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith U. S. E. S., but on the other hand there is substantial evidence to theeffect that he resorted to self-help and solicited work on his own initiative..Haralson lost 3 weeks on account of illness sometime in the fall of 1947.Conclusion as to Elmer HaralsonAs indicated above Haralson was self-employed on his farm for a period of 17weeks between March 15 and July 31, 1948, and of course was not on the labormarket, consequently, he is not entitled to be reimbursed for back pay during thisperiod eWhile it is true that the parties stipulated at the hearing herein thatHaralson received $500 from his farm during this period, the stipulation is notbinding upon the undersigned who must apply the law as interpreted by the]Board and the courts.Accordingly, the undersigned finds that Haralson's netearnings from August 7, 1947, to August 17, 1948, were $1,348.24 and not $1,848.24as stipulated at the hearing herein.In view of the foregoing and upon the record as a whole the undersigned isconvinced and finds that.Elmer Haralson is entitled to back pay from August 7,1947, to August 17, 1948, less his net earnings of $1,348.24, less 17 weeks he wasself-employed, less the 3 weeks he was confined to his home due to sickness, less21/2weeks for the period from August 7 to August 24, 1947, when he was self-employed on his farm.13.Orbie V. KayOrbie V. Kay was discharged by the Respondent on August 7, 1947. FromAugust 7 to August 24, 1947, Kay made no serious effort to secure employment.Nor did he register with U. S. E. S., in fact; he did not do so at any time betweenAugust 7, 1947, and August 17, 1948. From August 24, to September 1, 1947,he was self-employed on his farm.After September 1, Kay worked for variousemployers up to December 20, 1947. In 'this period he was also self-employedon his farm for a total of 4 weeks. His earnings during this period were $439.For the most part Kay's earnings were derived from farm labor and carpentry.The record indicates that he made a reasonable effort to secure employment else-where during this period.While it is true that there were times when he wasunemployed nevertheless the undersigned is convinced that his unemploymentwas by no means willful. It must be remembered that he was an unskilledworker and lapses in employment are to be expected of such.In December 1947, Kay purchased s. team of horses for the purpose of plow-ing gardens for residents of Plainview.The record indicates that gardens areplowed in that vicinity during either the latter part of January or the earlypart of February, depending upon the weather. According to the uncontradictedand undenied testimony of Kay, the plowing season in that vicinity was delayedin the winter of 1948 due to a heavy freeze and as a result he did not get startedin this work until February 20. In the interim, he attempted to secure workat several places, including the Cooperative Creamery and Plainview WheatGrowers.He also kept in touch with several contractors in an effort to.securecarpenter work, but he was unable to secure employment of any kind fromDecember 20, 1947, to February 20, 1948. From the latter date to April 20, heplowed gardens for numerous individuals in Plainview and earned $420. Fromthese earnings however must be deducted his expenses which consisted of a$100 feed bill for his team and a $30 blacksmith bill, a total of $130. Thus, his netColumbia Pictures Corporation,82 NLRB 568. HARVEST QUEEN MILL & ELEVATOR COMPANY341earnings from plowing were $290.Kay was unemployed from April 20 to May14, 1948, primarily due to a drought that made plowing impossible in that area.From May 14 to August 16, 1948, Kay was employed by the Lookview Farm andearned $672.35.Kay's net earnings from August 7, 1947, to August 1.7, 1948, were $1,331.35.Conclusion as to Orbie V. KayThe undersigned is convinced that Kay is not entitled to back pay for theperiod from August 7 to August 24, 1947, for the reason he made little or noeffort to secure employment, and for the further reason he did not register withU. S. E. S. From the latter date however to August 17, 1948, he either resortedto self-help or was self-employed.True, there are periods of unemployment,especially from December 20, 1947, to February 20, 1948, but there is no sub-stantial evidence of willfulness.According to Webster's Collegiate Dictionarywillful means intentional.There is nothing in the record to indicate such anattitude on the part of Kay. In fact, it is to the contrary. The record clearlyshows that he worked at all kinds of odd jobs ranging from carpenter work topicking cotton bolls.Such activities on his part belie any contention that hisloss of earnings were willfully incurred.However, Kam; is not entitled to backpay for the time he was self-employed on his farm.'In view of the foregoing and upon the record as a whole, the undersigned findsthat Orbie V. Kay is entitled to reimbursement for back pay from-August 7,1947, to August 17, 1.948, less his net earnings of $1,331.35, less the period fromAugust 7 to August 24, 1947, less the 3 weeks when he was self-employed!14.Ernest VoylesErnest Voyles was discharged by the Respondent on August 7, 1947. Fromthe latter date to August 21, he made no effort to secure employment of anykind.Nor did he at any time from the date of his discharge to August 17, 1948,register with the U. S. E. S. On August 22, 1947, he secured employment withthe Plainview Wheat Growers and worked there until September 11, and earned$109.50.From September 13 to 18 he worked at odd jobs and earned $49. Hewas unemployed from September 19 to 26. From the latter date to November12, 1947, he picked cotton and earned $216.31.On November 13, 1947, hesecured employment with-the West Texas Cotton Oil Company and worked forthem until April 30, 1948.While so employed he earned $895.67. After leavinghis employment with the Cotton Oil Company, he entered into a venture to stackhay with his father on May 1, 1948. He was to receive for his share of theprofits 25 percent of all hay stacked.The venture however did not work outas well as expected and as a result he earned less than he would have earnedat the Cotton Oil Company. His part of the venture netted $387.61. He withdrewfrom the venture on August 16, 1948.Voyles' net earnings from August 7, 1947, to August 17, 1948, including hisprofits from the hay-stacking venture were $1,658.29.There is no substantial evidence in the record that Voyles willfully incurredany loss in earnings from August 21, 1947, to August 17, 1948.Columbia Pictures Corporation, supra.The undersigned does not consider Kay's plowing as "self-employment" for the reasonthat he was on the "labor market" figuratively speaking to plow gardens for any and allwho desired his services. 342DECISIONSOF NATIONALLABOR RELATIONS BOARDConclusion as to Ernest VoylesThe undersigned is convinced and finds that Voyles is not entitled to back payfor the period from August 7 to August 21, 1947, for the reason that he made noeffort to secure employment elsewhere and did not during this period or there-after register with the U. S. E. S. From August 21, 1947, to August 17, 1948,there is no substantial evidence in the record that he willfully incurred any lossof earnings.True, there are a few days of unemployment here and there duringthe period involved herein, but that is to be expected under the circumstancesfound herein.Voyles like the other dischargees was an unskilled worker andcertain lapses of time between jobs is to be expected, especially in a town likePlainview with no industry to speak of to absorb workers in Voyles' position.As far as Voyles' hay-stacking venture is concerned the undersigned is con-vinced and finds that while so engaged he was self-employed for the reason thathe was not on the labor market at that time. Hence, he is not entitled to backpay for the time he was so engaged.9In view of the foregoing, the undersigned is convinced and finds that ErnestVoyles is entitled to back pay from August 7, 1947, to August 17, 1948, less hisnet earnings of $1,270.68, less the period from August 7 to August 21, 1947, lessthe periods from May 1 to August 16, 194S.15.Wyndel JohnsonJohnson was discharged on August 7, 1947.He was named in the Remand,and subpoenaed to appear at the hearing herein but refused to do so. Conse-quently, the undersigned recommends that his name be withdrawn from theBoard's Decision and Order, and that the Fifth Circuit Court of Appeals be sonotified.16. J. D.DunlapDunlap was likewise discharged by the Respondent on August 7, 1947. At thehearing herein the General Counsel stated to the record that Dunlap had in-formed him that his earnings for the period involved herein werein excessof what he [Dunlap] would have earned but for his discriminatorydischargewith the Respondent and that consequently he would not appear at the hearing.Dunlap's earningsfrom August 7, 1947, to August 17, 1948, were $3,400.In view of the foregoing, the undersigned recommends that the name of J. D.Dunlap be deleted from the Board's Decision and Order and that the Fifth Cir-cuit Court of Appeals be so notified.Concluding findingsIn view of the foregoing and upon the record as a whole, the undersigned isconvinced and finds that the discriminatorily discharged employees named in theRemand earned the amounts set forth hereinabove during the period from August7, 1947, to August 17, 1948, and are entitled to back pay for this period less saidnet earnings, less periods of self-employment, less loss of time due to illness,less willfully incurred losses, and plus necessary expenses incurredin seekingemployment elsewhere, all of which have been set forth hereinabove as to eachdischargee involved herein.The undersigned further finds that Wyndel Johnson and J. D. Dunlap are notentitled to back pay, and the undersigned recommends that their names be de-0'Columbia Pictures Corporation,supra. HARVEST QUEEN MILL & ELEVATOR COMPANY343leted from the Order dated June 2, 1949, and that the Fifth Circuit Court ofAppeals be advised accordingly.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding (in-cluding rulings upon all motions or objections) as he relies upon, together withthe original and six copies of a brief in support thereof ; and any party may,within the same period, file an original and six copies of a brief in support ofthe Intermediate Report. Immediately upon the filing of such statement of ex-ceptions and/or briefs, the party filing the same shall serve a copy thereof uponeach of the other parties. Statements of exceptions and briefs shall designateby precise citation the portions of the record relied upon and shall be legiblyprinted or mimeographed and if mimeographed shall be doubled spaced. Proofof service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.85. As further provided in said Section 203.46,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 5th day of December 1949.JAMES A. SHAW,Trial Ea,aminer. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX AHARVEST QUEENAveragehours and earnings,incumbents,week ending 8/15/47 to 8/27/48week ending payroll periodAveragehoursworkedper week*Averageweeklyearningsper week*Totalemployeeswith 24 ormore hoursper weekNumberexcludedfrom av-erage com-putation8/15/47--------------------------------------------------61.0$52.224178/22/47-------------------------------------------------64.759.554338/29/47--------------------------------------------------67.763.093759/5/47---------------------------------------------------53.746.683549/12/47------------------------------------------------62.857.323829/19/47-------------------------------------------------65.260.003919/26/47------------------------------------------------66.960.3439------------10/3/47-------------------------------------------------68.462. 9137------------10/10/47------------------------------------------------66.762.6638.10/17/47--------------------- -------------------------64.960.3233[410/24/47------------------------------------------------66.061.7835------------10/31/47------------------------------------------ ----65.761.483311/7/47------------------------------------------------54.448.8534------------11/14/47-------------------------------------------------67.864:4229511/21/47-----------------------------------------------63.458.5134311/28/47-------------------------------------------------55.949.8432112/5/47-----------------------------------------------57.552.6621712/12/47------------------------------------------------69.566.9922-----------12/19/47----------------------------------------------65.561.4831212/26/47---------------------------------- -----------58.953.8332------------1/2/48---------------------------------------------------61.358.91331/9/48-------------------------------------------------59.754.08301/16/48-------------------------------------------------60.555.462741/23/48------------------------------------------------59.753.993311/30/48------------------------------------------------60.555.103202/6/48--------------------------------------------------56.050.072922/13/48--------------------------------------------------58.353.032822/20/48--------------------------------------------------51.345.102832/27/48--------------------------------------------------49.943.282613/5/48---------------------------------------------------45.438.692343/12/48 --------------------------------------------------63.359.56153/19/48-------------------------------------------------.59.254.21253/26/48------------------------------------------------63.158.72244/2/48----------------------------------------------65.561.49234/9/48----- ------------------------------------------70.367.40264/16/48-----------------------------------------------58.253.42224/23/48-----------------------------------------------57.252.31234/30/48--------------------------------------------------59.854.86275/7/48-------------------------------------------------57.152.21265/14/48--------------------------------------------------69.566.55255/21/48--------------------------------------------------62.257.57305/28/48--- ----------------------------------------------64.760.96306/4/48---------------------------------------------------66.762.96316/11/48--------------------------------------------------72.670.34306/18/48-----------------------------------------------65.862.08296/25/48------------------------------------------------72.269.54307/2/48------------------------------`-------------------73.671.16317/9/48---------------------------------------------------72.970.31317/16/48--------------------------------------------------70.567.1434(7/23/48--------------------------------------------------70.266.79337/30/48--------------------------------------------------68.965.61318/6/48--------------------------------------------------69.365.78338/13/48--------------------------------------------------69.967.02338/20/48-------------------------------------------------67.263.58318/27/48-------------------------------------------------73.171.1729*Excluding employees who worked less than 24 hours in the given week.